Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  160858(26)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  SANDRA FLOEN, Personal Representative of the                                                         Richard H. Bernstein
  ESTATE OF JASON HAIR,                                                                                Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 160858
                                                                    COA: 350477
                                                                    Oakland CC: 2018-167223-NH
  STEVEN LEWIN, DO and PICS & PACS, INC.,
           Defendants-Appellants,
  and
  CEDAR MEDICAL SERVICES, PC, d/b/a
  CAMPBELL URGENT CARE,
             Defendant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 26, 2020
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2020
         a0921
                                                                               Clerk